EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel A Kamkar on 5/12/22.
The application has been amended as follows: 
	Claim 19.  An energy storage device comprising: 
a cathode; 
an electrolyte; 
a current collector substrate having a surface roughness R, of greater than 1.5 micrometers, wherein a magnitude of the arithmetical mean height Sa of the current collector substrate is less than three times a developed interfacial ratio Sdr of the current collector substrate; and 
an anode film disposed over the current collector substrate, wherein the anode film has a thickness of 10 to 80 micrometers, and wherein a porosity of the anode film is between 50-70%, the anode film comprising:
A) a plurality of silicon active material particles; and 
B) a polyacrylonitrile membrane disposed over the active material particles.
	Claim 21.  Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closet prior arts either alone or in combination does not anticipate or render obvious the claims as a whole.  The closest prior arts are WO 2016070120 (Lee) and US20080305395 (Hirose) as cited on the record.  Lee is relied on to disclose an energy storae device having an anode comprising a film disposed over the current collector where the film comprises silicon and a conductive polymer membrane coating.  However, Lee does not disclose a surface roughness in the claimed range.  Hirose was relied on to disclose the roughness o the anode current collector is in a range of 1.5 to 6.5 micrometers.  Furthermore, the closest prior arts do not disclose that the magnitude of the arithmetical mean height Sa is less than three times the developed interfacial/surface ratio.  Note that Sdr denotes the spatial intricacy of the textures while Sa and Rz denote the amplitude of the roughness of the surface; thus, it has not been demonstrated that the Sa/Sdr ratio necessarily and always correlates to Rz as argued in the remarks filed 4/29/22.  For the reasons above, Claims 1-6 and 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6, and 16-20 are allowable. Claims 8-15, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group A-C, as set forth in the Office action mailed on 1/14/21, is hereby withdrawn and claims 8-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723